Order entered April 7, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00218-CV

                               WINDELL GILBERT, Appellant

                                               V.

                                  CHERISH FITZ, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-01125-D

                                           ORDER
       We GRANT the April 4, 2016 motion of court reporter Coral Hough for an extension of

time to file the reporter’s record. The reporter’s record shall be filed by APRIL 14, 2016.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE